Title: To George Washington from Simeon DeWitt, 12 January 1784
From: DeWitt, Simeon
To: Washington, George



Sir
New Windsor [N.Y.] January 12th 1784

I have enclosed to Your Excellency a Copy of a Letter to the President of Congress containing such proposals respecting the publication of Maps from the Surveys we have made during the War As I thought would be the least objectionable—I wish some Additions could be made to them, but as the Expence which would attend them was probably the reason why my first proposals were not accepted I have now made them otherwise. If any other mode practacable with me could be suggested I would with pleasure adopt it.

I thought it necessary to give this information to clear myself in Your Excellency’s Opinion if the Country loose the satisfaction of seeing our works published.I am with the Greatest esteem Sir Your Excellency’s Most Obedient Humble servant

S: DeWitt

